People v Mendoza (2016 NY Slip Op 05933)





People v Mendoza


2016 NY Slip Op 05933


Decided on August 31, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 31, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
JOHN M. LEVENTHAL
JOSEPH J. MALTESE
FRANCESCA E. CONNOLLY, JJ.


2016-07512
2016-07514

[*1]The People of the State of New York, respondent,
vMark J. Mendoza, appellant. (Matter No. 1) (Putnam County S.C.I. No. 251/13) The People, etc., respondent, Mark Mendoza, appellant. (Matter No. 2) (Westchester County S.C.I. No. 13-1156)


Thomas T. Keating, Dobbs Ferry, NY, for appellant.
Robert Tendy, District Attorney, Carmel, NY (Melissa Lynch of counsel), for respondent in Matter No. 1.
James A. McCarty, Acting District Attorney, White Plains, NY (Laurie Sapakoff of counsel), for respondent in Matter No. 2.

DECISION & ORDER
Application by the defendant for a writ of error coram nobis seeking leave to file late notices of appeal from a judgment of the County Court, Putnam County, rendered October 29, 2013, and a judgment of the County Court, Westchester County, rendered December 19, 2013.
ORDERED that the application is granted, and the defendant's notices of appeal are deemed to have been timely filed.
The defendant has established his entitlement to the relief requested (see People v Syville, 15 NY3d 391).
MASTRO, J.P., LEVENTHAL, MALTESE and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court